                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


BAC LOCAL UNION 15 WELFARE
FUND, a Trust Fund, et al.,                          )
                                                     )
                         Plaintiffs,                 )
                                                     )
       vs.                                           )       Case No. 6:18-CV-03281-MDH
                                                     )
SHIELD WEATHERPROOFING &                             )
RESTORATION, LLC,                                    )
                                                     )
                         Defendant.                  )

                                             ORDER

       Before the Court is Plaintiffs’ Motion for Contempt. (Doc. 10). Plaintiffs asks the Court to

hold Defendant Shield Weatherproofing & Restoration, LLC and its registered agent/owner

Amanda Weddle in contempt of the Court for failing to respond to the Court’s that Defendant

submit to an accounting of its records for the purpose of calculating Plaintiffs’ damages. (Doc. 9).

The Clerk of the Court has already entered default against Defendant. (Doc. 8).

       The Court entered its previous order on November 20, 2018. Plaintiffs sent by certified

mail notice of the Court’s Order to Defendant on that same day, fifty days ago (Doc. 11-2), yet

Defendant has not responded. (Doc. 11-2). Under Fed. R. Civ. P. 70(e), the Court may hold a

disobedient party in contempt. The Court finds that Defendant has disobeyed the Court’s Order

and will grant Plaintiffs’ Motion as it applies to Shield Weatherproofing & Restoration, LLC.

       Amanda Weddle is the registered agent and owner of Shield Weatherproofing &

Restoration. She is not a party to this suit. However, “a court’s contempt power extends to non-

parties who have notice of the court’s order and the responsibility to comply with it.” Chicago

Truck Drivers v. Bhd. Labor Leasing, 207 F.3d 500, 507 (8th Cir. 2000). Plaintiffs attempted to




         Case 6:18-cv-03281-MDH Document 12 Filed 01/09/19 Page 1 of 3
notify Amanda Weddle of the Court’s Order in the same letter used to notify Defendant. Plaintiff

moves for a contempt order against Amanda Weddle because, as the registered agent/owner of

Defendant Shield Weatherproofing & Restoration, she had notice of the Order and was responsible

for ensuring that her company complied with it.

       After careful review of the record, the Court notes that Plaintiffs erred when they attempted

to give notice of the Court’s prior order to Amanda Weddle. In every letter addressed by Plaintiffs

to Amanda Weddle, she is wrongly identified as Amanda “Weddell.” The Court has no doubt that

this error is clerical in nature, and does not reflect a serious confusion on Plaintiffs’ part regarding

the identity of Shield Weatherproofing & Restoration’s owner. However, “The contempt power is

a most potent weapon, and therefore it must be carefully and precisely employed.” Indep. Fed’n

of Flight Attendants v. Cooper, 134 F.3d 917, 920 (8th Cir. 1998) (citing Mahers v. Hedgepeth, 32

F.3d 1273, 1275 (8th Cir. 1994). The Court lacks the power to hold in contempt a non-party that

has not been given proper notice of the order they are responsible for ensuring compliance with.

Chicago Truck Drivers, 207 F.3d, at 507. And without evidence that Amanda Weddle has been

properly addressed, the Court cannot pretend that the contempt power, if wielded against her,

would be carefully or precisely employed. Consequently, the Court will deny Plaintiffs’ Motion

for Contempt as it applies to Amanda Weddle.

       The Court hereby ORDERS that Shield Weatherproofing & Restoration, LLC, be held in

contempt of the Court. Plaintiffs have leave to refile a Motion for Contempt against Amanda

Weddle if and when she is given proper notice of the Court’s prior order.

       IT IS SO ORDERED.

DATED: January 9, 2019.




          Case 6:18-cv-03281-MDH Document 12 Filed 01/09/19 Page 2 of 3
                                 /s/ Douglas Harpool______________
                                     DOUGLAS HARPOOL
                                 UNITED STATES DISTRICT JUDGE




Case 6:18-cv-03281-MDH Document 12 Filed 01/09/19 Page 3 of 3
